Name: Commission Implementing Regulation (EU) 2015/782 of 19 May 2015 amending Council Implementing Regulation (EU) No 917/2011 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tiles originating in the People's Republic of China, by adding a company to the list of producers from the People's Republic of China listed in Annex I
 Type: Implementing Regulation
 Subject Matter: building and public works;  trade;  miscellaneous industries;  Asia and Oceania;  international trade;  competition
 Date Published: nan

 20.5.2015 EN Official Journal of the European Union L 124/9 COMMISSION IMPLEMENTING REGULATION (EU) 2015/782 of 19 May 2015 amending Council Implementing Regulation (EU) No 917/2011 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tiles originating in the People's Republic of China, by adding a company to the list of producers from the People's Republic of China listed in Annex I THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), Having regard to Council Implementing Regulation (EU) No 917/2011 of 12 September 2011 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tiles originating in the People's Republic of China (2), and, in particular, Article 3 thereof, Whereas: A. PREVIOUS PROCEDURE (1) The Council imposed a definitive anti-dumping duty on imports into the Union of ceramic tiles originating in the People's Republic of China (the PRC) by Implementing Regulation (EU) No 917/2011 in accordance with Article 9 of Regulation (EC) No 1225/2009. (2) The original investigation was limited to a sample of Chinese exporting producers in accordance with Article 17 of Regulation (EC) No 1225/2009. (3) The Council imposed on the sampled companies individual duty rates on imports of ceramic tiles ranging from 26,3 % to 36,5 %. For the cooperating exporting producers that were not included in the sample a duty rate of 30,6 % was imposed. A list of the cooperating exporting producers not included in the sample is contained in Annex I to Implementing Regulation (EU) No 917/2011. Furthermore, a country-wide duty rate of 69,7 % was imposed on imports of ceramic tiles from Chinese companies which either did not make themselves known or did not cooperate with the investigation. (4) The list of cooperating exporting producers contained in Annex I to Implementing Regulation (EU) No 917/2011 was amended by Council Implementing Regulation (EU) No 567/2012 (3). (5) Article 3 of Implementing Regulation (EU) No 917/2011 stipulates that where any producer of ceramic tiles in the PRC provides sufficient evidence that: (1) it did not export to the Union ceramic tiles originating in the PRC during the investigation period from 1 April 2009 to 31 March 2010; (2) it is not related to any exporters or producers which are subject to the anti-dumping measures imposed by that Regulation; and (3) it has either actually exported to the Union the goods concerned or has entered into an irrevocable contractual obligation to export a significant quantity to the Union only after the end of the investigation period, namely after 31 March 2010; then Article 1(2) of that Regulation can be amended by granting the new exporting producer the duty rate applicable to the cooperating companies not included in the sample, namely the weighted average duty rate of 30,6 %. B. REQUESTS FOR NEW EXPORTING PRODUCER TREATMENT (6) An exporting producer from the PRC (the applicant) claimed that it meets all three criteria set out above in recital 4 and that it therefore should be granted the same duty rate as that applicable to cooperating companies not included in the sample. In order to substantiate its claim it provided a questionnaire reply and supporting evidence. (7) The European Commission examined the evidence and concluded that the applicant fulfils all three criteria mentioned above and that it therefore could be considered as a new exporting producer. (8) Accordingly, the applicant should be added to the companies listed in Annex I to Implementing Regulation (EU) No 917/2011, and, as a consequence, be attributed a duty rate of 30,6 %. (9) The applicant and the Union industry were informed of the findings of this investigation and were given an opportunity to comment. No comments were received. (10) This Regulation is in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EC) No 1225/2009, HAS ADOPTED THIS REGULATION: Article 1 The following company shall be added to the list of exporting producers from the People's Republic of China in Annex I to Implementing Regulation (EU) No 917/2011. Name TARIC additional code Everstone Industry (Qingdao) Co., Ltd B998 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 238, 15.9.2011, p. 1. (3) Council Implementing Regulation (EU) No 567/2012 of 26 June 2012 amending Implementing Regulation (EU) No 917/2011 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tiles originating in the People's Republic of China, by adding a company to the list of producers from the People's Republic of China listed in Annex I (OJ L 169, 29.6.2012, p. 11).